Citation Nr: 0300202	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  02-06 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a chronic lung 
disorder.  

(The issues of service connection for post-traumatic 
stress disorder (PTSD) and left knee arthritis will be the 
subject of a later Board decision).  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran served on active peace-time duty from May 1976 
to July 1977.  

This matter is on appeal from a June 2001 rating decision 
of the RO, which in pertinent part denied a claim of 
service connection for a chronic lung disorder, presently 
diagnosed as chronic obstructive pulmonary disease (COPD) 
with shortness of breath.  At that time, both the veteran 
and his representative were given notice that the claim on 
appeal did not include a related claim of service 
connection for nicotine dependence, claimed as residuals 
of smoking.  The notice advised both that they should 
contact the RO if they wished to pursue this matter.  No 
reply is of record.  Accordingly, no action is indicated, 
and the issue on appeal is as characterized above.  

The Board also notes that although the veteran initiated 
an appeal by notice of disagreement (NOD) with a November 
2001 rating decision to deny claims of service connection 
for right and left shoulder disorders and right ear 
hearing loss, he did not file responsive substantive 
appeals to an August 2002 statement of the case (SOC).  
Additionally, the veteran did not reply to the August 2002 
SOC regarding the propriety of an initial noncompensable 
evaluation for service-connected left ear hearing loss, 
also established by the RO rating decision of November 
2001.  As no timely appeals were completed, the Board is 
without jurisdiction in the above matters.  It is 
additionally noted that although the veteran's May 2002 
NOD initiated an appeal of a March 2002 rating decision to 
deny service connection for a back disorder, the appeal 
has not been completed as no reply has been received in 
response to an August 2002 SOC.  Accordingly, this matter 
is not at issue on appeal.  

As noted on the preceding page, the veteran's claims of 
service connection for PTSD and a left knee disorder will 
be the subject of a future Board decision.  The Board is 
undertaking additional development pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 19.9(a)(2)).  When this 
development is complete, the Board will provide notice of 
the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  After giving notice, and reviewing 
any response to the notice, the Board will prepare a 
separate decision addressing these issues.  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claim adjudicated 
on the merits herein, obtained all relevant and available 
evidence identified by the veteran, and provided him an 
appropriate VA medical examination, all in an effort to 
assist him in substantiating the instant claim.  

2.  Complaints of shortness of breath are not shown in 
service.  

3.  Neither COPD, nor the veteran's current complaints of 
shortness of breath, are shown in, or demonstrated to be 
due to, service.  


CONCLUSION OF LAW

COPD with shortness of breath was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.102, 3.159, 
3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to the issue 
addressed on appeal.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001)(codified at 
38 C.F.R. § 3.159)(VCAA).  The veteran was provided an 
adequate VA respiratory examination in February 2001.  In 
January 2001, the RO requested that either the veteran or 
his private attorney representative identify any private 
treatment regarding his lung condition.  No reply is of 
record.  Additionally, while a June 2001 Social Security 
Administration (SSA) decision letter indicates impairment 
on the part of the veteran due to several disabilities, 
none of the disabilities are pertinent to the disorder for 
which service connection is sought on appeal.  
Accordingly, the sole claim adjudicated on the merits 
herein need not await further development.  The salient 
point is that all identified VA and private treatment 
records have been obtained which are pertinent to the 
issue on appeal.  

It is also noted that both the June 2001 rating decision 
and November 2001 SOC clearly explain why the evidence 
submitted to date did not support the claim of service 
connection.  That is, both the veteran and his private 
attorney were advised of the sort of evidence needed to 
support the claim on appeal, both were advised of the sort 
of evidence or information he needed to submit to VA, and 
both were advised of what evidence the VA was to obtain on 
its own, or would obtain in response to any further 
information provided by the veteran.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Thus, both the 
duty to assist and notice provisions of VCAA have been met 
in this case with regard to the sole issue on appeal; 
further development would serve no useful purpose.  


Service Connection

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a) (2002).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 
C.F.R. § 3.303(b) (2002).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has established rules for the granting of claims 
based upon the chronicity and continuity of symptomatology 
provisions of 38 C.F.R. § 3.303(b).  The Court has ruled 
that the chronicity provision of § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a 
veteran had a chronic condition in service or during an 
applicable presumption period and still has such 
condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be granted 
or reopened on the basis of § 3.303(b) if the condition is 
observed during service or any applicable presumption 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that post-service symptomatology.  See Savage 
v. Gober, 10 Vet. App. 488, 493 (1997).  

The rules concerning chronicity and continuity of 
symptomatology, however, still require "medical expertise" 
to relate the veteran's present disability to his or her 
post-service symptoms.  Savage, 10 Vet. App. at 497-98.  

The veteran's service medical records show no complaint, 
treatment or diagnosis of a lung disorder, COPD, 
allergies, or asthma.  Most significantly, the veteran's 
service medical records show no complaint, treatment or 
diagnosis of shortness of breath.  Both entry and 
separation reports of medical history-personally filled 
out by the veteran, as well as the associated medical 
examination reports, demonstrate that the veteran denied 
any shortness of breath or asthma, and he was found not to 
have either on physical examination.

The veteran has not identified any in-service or post-
service treatment for COPD, or related breathing 
difficulty, and the evidence of records shows no such 
treatment.  Rather, very mild COPD and shortness of breath 
were noted on VA examination.  

On VA respiratory examination in February 2001, the 
veteran reported some morning cough, with occasional 
production of clear phlegm.  He did not identify any 
treatment.  He denied the use of medication and he denied 
any history of asthma.  On examination, he was found to be 
non-wheezing.  The lungs were clear, with no crackles, no 
rhonchi, and no wheezing.  There was no jugular venous 
distension present, no edema, no evidence of cor 
pulmonale, right ventricular hypertrophy, or oral 
pulmonary hypertension on examination.  Chest x-ray 
studies revealed no active cardiopulmonary process.  The 
lungs were clear without infiltrates, and there was no 
evidence of mass or pleural effusion.  The examiner 
determined that the veteran did not have restrictive 
airways disease.  The veteran was provided a pulmonary 
examination and plethysmograph report.  This testing 
revealed normal lung volumes, but with a "very, very mild 
obstructive lung defect."  It was opined that the 
veteran's shortness of breath was "out of proportion" to 
the extent of his pulmonary dysfunction as shown by the 
pulmonary function tests.  It was felt that this may 
represent that the veteran's shortness of breath is mainly 
due to his physical deconditioning and not to any 
intrinsic lung disease.  However, since there was no 
medical challenge test to completely rule out asthma, it 
was felt that the veteran could, at least theoretically, 
have a mild asthma that could not be diagnosed on present 
testing.  The important point is that no current diagnosis 
was associated with the veteran's prior military service 
or an incident therein.  

In order for a claim to be granted, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a 
disease or injury in service (established by lay or 
medical evidence); and of a nexus between the inservice 
injury or disease and the current disability (established 
by medical evidence). See generally Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S.Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table). Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may 
be used to substantiate service incurrence.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

The above evidence of record shows current COPD, with 
shortness of breath, without relation to service.  Service 
medical records are negative for any complaint or 
treatment for COPD or shortness of breath.  While the 
veteran is currently diagnosed with mild cases of each, no 
medical evidence is of record which relates the veteran's 
mild COPD and shortness of breath with his period of 
military service 25 years earlier.  The June 2001 rating 
decision and November 2001 SOC advised the veteran of the 
basis of the denial, but he failed to submit the required 
medical nexus evidence.  Accordingly, the claim must be 
denied.  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in 
either event, or whether the fair preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  38 U.S.C.A. § 5107 (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board 
finds that there is a fair preponderance of the evidence 
against the claim, as set forth above, and, therefore, 
reasonable doubt is not for application.  


ORDER

Service connection for COPD with shortness of breath is 
denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

